Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	Independent claims 1 and 16 were amended to include similar limitations from original claims 2 and 7. Accordingly, the limitations in combination overcome all previous 101 rejections and prior art rejections.
	In summary, the claimed invention (claims 1 and 16) is as follows: A computing device comprising: a processor; and a storage device storing a set of instructions, wherein an execution of the set of instructions by the processor configures the computing device to perform acts comprising: receiving a first set of statistics that are computed from values collected from a neural network during a training phase of the neural network; computing a second set of statistics based on values collected from the neural network during a run-time phase of the neural network; and detecting an error in the neural network during the run-time phase of the neural network by comparing the first set of statistics with the second set of statistics; and adjusting a voltage setting to the neural network based on the detected error, wherein the first set of statistics comprises an average saturation rate of neurons in the neural network during the training phase and the second set of statistics comprises an average saturation rate of neurons in the neural network during the run-time phase.
	Generally, the prior arts teach methods for providing power management for neural networks by processing known input data sets, generating output data sets, and determining an error rate between subsequent output data sets. See Kegel. In contrast, the claimed invention builds on the prior 
	Independent claim 8 was amended to include similar limitations from original claim 10. Accordingly, the limitations in combination overcome all previous prior art rejections.
	In summary, the claimed invention (claim 8) is as follows: A computer program product comprising: one or more non-transitory computer-readable storage devices and program instructions stored on at least one of the one or more non-transitory storage devices, the program instructions executable by a processor, the program instructions comprising sets of instructions for: receiving a set of statistics that are computed from values collected from a neural network during a training phase of the neural network; predicting an error at a section of the neural network based on the set of statistics; and pre-empting the error at the section of the neural network during a run-time phase of the neural network, wherein the section of neural network is predicted to have an error when a number of non-zero elements in a set of neurons is greater than a threshold.
	Generally, the prior arts teach methods for providing power management for neural networks by processing known input data sets, generating output data sets, and determining an error rate between subsequent output data sets. See Kegel. In contrast, the claimed invention builds on the prior art by specifying that a “section of neural network is predicted to have an error when a number of non-zero elements in a set of neurons is greater than a threshold.” Accordingly, the invention as claimed is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D GIBSON whose telephone number is (571)431-0699.  The examiner can normally be reached on Monday - Friday 8:00 A.M.-4:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYCE P BONZO can be reached on (571)-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN D GIBSON/Primary Examiner, Art Unit 2113